Citation Nr: 0739271	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of excision of a cyst on the chest, and if so, 
whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous condition involving a facial tic, and if so, whether 
the reopened claim should be granted.

3.  Entitlement to a compensable evaluation for the residuals 
of a right lower eyelid chalazion.

4.  Entitlement to a compensable evaluation for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1950 to September 1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2006 decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  A Notice of Disagreement (NOD) was 
filed in March 2006, and a Statement of the Case (SOC) was 
issued in July 2006.  The appeal was perfected with the 
filing of a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in August 2006.  The veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge via 
videoconference in November 2007.  At that time, the veteran 
and his representative moved for advancement on the docket 
due to the veteran's age; this motion has been granted.

The Board notes that during the course of this appeal, the 
veteran appears to be raising additional issues that have not 
been addressed by the agency of original jurisdiction (AOJ).  
In a statement on his August 2006 VA Form 9, the veteran 
reported ringing in the ears.  During his November 2007 
hearing, the veteran reported that he was recently diagnosed 
with asbestosis, and that he believed this condition was due 
to the use of protective gloves in service.  While it is not 
clear that the veteran intends to pursue claims for service 
connection for either matter, they are referred to the RO for 
appropriate action.

The issues of whether new and material evidence was received 
to reopen a claim for service connection for a nervous 
condition, entitlement to service connection for residuals of 
removal of a cyst from the chest, and entitlement to 
compensable evaluations for residuals of a right lower eyelid 
chalazion and otitis media are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a May 1953 decision, the RO in Wilkes-Barre, 
Pennsylvania, denied service connection for residuals of a 
cyst on the chest, finding that no residuals of the cyst 
excision were shown; the veteran did not appeal and the 
decision became final in May 1954.

2.  Evidence received since May 1953 has not been previously 
considered by agency decisionmakers, is not cumulative or 
redundant, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for residuals of excision of a cyst on 
the chest.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the single matter resolved in the veteran's 
favor in the decision below.  

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, the RO denied service connection for residuals of 
excision of a cyst from the chest in a May 1953 decision.  
The denial was based on the finding that there was no 
evidence of a current residual.  At the time of the decision, 
evidence of record consisted of service medical records and a 
VA treatment record.  Service medical records showed that in 
June 1952, the veteran underwent excision of an epithelial 
cyst from the chest.  A growth was removed, measuring 1.5 by 
1.2 by .8 cm.  This cyst was not noted on August 1950 pre-
induction examination.  Separation examination in September 
1952 did note a scar in listing identifying body marks, but 
did not specify the location, size, or age.  A VA treatment 
note dated in September 1952, approximately a week following 
separation, made no note of any chest scar or cyst; it 
discussed current complaints of and treatment for ear 
infection and a right eye chalazion.

VA treatment records submitted since the May 1953 decision 
are silent regarding any scar of the chest.  VA examinations 
of the ears and eyes provided in connection with other claims 
did not address the presence or absence of a chest scar.  
However, during the November 2007 video hearing before the 
undersigned, the veteran described a current sunken scar of 
the chest that he associates with the cyst removal during 
service.  He stated that, to his recollection, no VA doctor 
had ever examined him without a shirt.  He reported that an 
unidentified private doctor was aware of the scar.  The Board 
notes that a scar is subject to physical observation, and 
hence no specialized training or knowledge is required to 
render a diagnosis.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992; Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's testimony constitutes new and material evidence 
sufficient to reopen the claim of service connection for 
residuals of excision of a cyst from the chest.  It addresses 
the unestablished fact of current disability, it has not been 
previously considered, and it is not cumulative or redundant 
of evidence of record.  The veteran has never made a specific 
allegation of current symptoms or residuals previously, and 
his allegation raises the reasonable possibility of 
substantiating the claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for residuals of a cyst on 
the chest may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for residuals of excision 
of a cyst on the chest is reopened.  To this extent only the 
benefit sought on appeal is allowed.


REMAND

As was noted above, VA has a duty to notify and assist 
veterans in substantiating claims.  This includes notice of 
any information, and any medical or lay evidence, that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) expanded the 
notice requirement, holding that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
notice regarding disability evaluations and effective dates 
were not provided with respect to any claim, and corrective 
action is required.

Specific to requests to reopen the matter involving service 
connection for a nervous condition (including facial tic), 
the claimant must be notified of both the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter to the veteran dated in July 2005 
satisfied this requirement.

Once adequate notice under the VCAA and clarifying case law 
has been provided, the RO, through the AMC, must address 
deficiencies in the assistance VA has provided the veteran in 
substantiating his claims.

The above decision reopened the claim of service connection 
for residuals of excision of a cyst from the chest.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
With regard to the residuals of the excision of a cyst, the 
Board has determined there is sufficient evidence of a 
current disability and there is a reasonable likelihood that 
currently described scarring is related to established in-
service treatment.  Additional medical evidence, to be 
obtained through examination of the veteran, is required to 
provide an adequate basis for a decision as to whether 
service connection is warranted.

Further development is also required in connection with the 
claim for an increased evaluation for residuals of a 
chalazion of the right lower eyelid.  On VA examination in 
December 2005, the VA doctor noted that there was a corneal 
scar of the right eye, and indicated that it was unclear 
whether this was related to the surgical treatment for the 
chalazion.  She was later able to review the claims file, to 
include service medical records and VA treatment notes from 
the time of the original excision.  Thereafter, she stated 
that the record was inconclusive as to whether the scar was 
related to the chalazion.  A new examination and opinion is 
indicated.  Prior to any examination, an attempt should be 
made to obtain any outstanding records of pertinent 
treatment.  In this regard, the Board notes that the claims 
file does not contain private ophthalmology records referred 
to by the VA doctor in December 2005.  The doctor stated on 
examination that she would like to review such records.  The 
veteran should be contacted and provided the opportunity to 
submit the private records.  Additionally, it appears that VA 
records of the 1952 excision are incomplete.  VA has a duty 
to obtain all relevant VA records, as VA is charged with 
constructive possession of the same.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all outstanding 
VA treatment records, pertinent to the excision and treatment 
provided thereafter, from the Wilkes-Barre VAMC and its 
affiliated outpatient or community based clinics, following 
the procedures prescribed in 38 C.F.R. § 3.159(c) (2007) as 
regards requests for records from Federal facilities.  
Further examination or an additional medical opinion may be 
required if records are obtained.

Finally, with regard to the veteran's request to reopen a 
claim of service connection for a nervous condition, at the 
November 2007 hearing the veteran stated that he had a friend 
who served with him and accompanied him to psychiatric 
treatment in service.  The veteran testified that this 
"buddy" may be able to provide information and evidence 
relevant to the veteran's claim and have an impact on the 
decision of whether or not to reopen the claim.  VA has an 
obligation to assist the veteran in obtaining the newly 
identified evidence.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations.

The correspondence to the veteran should 
include a request that he submit all 
private ophthalmologic treatment records, 
or should supply a completed VA Form 21-
4142, Authorization and Consent to Release 
Information to the VA, for his private eye 
doctor to allow VA to assist him in 
obtaining these records.

The veteran should also be informed that a 
"buddy statement" from the friend he 
described during his November 2007 video 
hearing testimony may be helpful in 
substantiating his claim, and that he 
should provide a statement from the friend 
describing his recollection of the 
appellant's in-service psychiatric 
treatment.

2.  A request for complete VA treatment 
records from VAMC Wilkes-Barre and 
associated clinics for the period of 
September 1952 to the present should be 
made.  If no such records are available, 
the custodian of records at that facility 
must so certify in writing.

3.  The veteran should be scheduled for a 
VA skin examination to determine if there 
is in fact a current scar of the chest, 
and whether any diagnosed scar is at least 
as likely as not related to the confirmed 
in-service treatment.  The examiner must 
review the claims file, in particular the 
service medical records, in connection 
with the examination.

4.  After any additional VA or private 
treatment records for the right eye are 
received, the veteran should be scheduled 
for a VA eye examination to identify the 
nature and severity of any current 
residual of the excision of a right lower 
eyelid chalazion.  In so doing, the 
examiner should provide an opinion as to 
whether any vision problems or the above-
referenced corneal scar, is related to the 
chalazion or its removal.  If no opinion 
can be offered without resort to mere 
speculation, the examiner should so state.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


